Citation Nr: 0733771	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 30, 1976, rating decision denying entitlement to 
service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The August 30, 1976, rating decision at issue in this case 
was subsumed by a final September 15, 1987, Board decision.


CONCLUSION OF LAW

The present appeal based upon an adjudication by the agency 
of original jurisdiction as to CUE in an August 30, 1976, 
rating decision is prohibited as a matter of law.  38 C.F.R. 
§ 20.1104 (2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record in this case shows that an August 30, 
1976, rating decision denied entitlement to service 
connection for a nervous disorder, also described as paranoid 
schizophrenia.  In a September 15, 1987, decision the Board 
found the August 1976 rating decision was final and that the 
evidence submitted to reopen the claim did not warrant 
service connection for an acquired psychiatric disorder.  

Service connection was subsequently established for paranoid 
schizophrenia as a result of a June 2003 Board decision.  An 
August 2003 rating decision assigned a 70 percent rating 
effective from March 25, 1993.  In correspondence dated in 
March 2004 the veteran, though his private attorney, asserted 
CUE in the August 30, 1976, rating decision.  Although 
reference was made to 38 U.S.C.A. § 7111 and 38 C.F.R. 
§ 20.1400, no specific claim as to CUE in the September 1987 
Board decision was provided.  

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2007).  

In Donovan v. West, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that unappealed RO 
decisions could not be the subject of a CUE collateral attack 
under certain circumstances.  Donovan, 158 F.3d 1377, 1381 
(Fed.Cir.1998).  In that case, the Federal Circuit held that 
the unappealed RO decision that the appellant sought to 
attack on CUE grounds had been subsumed by a BVA decision in 
a later claim that had reopened a previously denied claim and 
denied it again, on a de novo basis, and that the RO decision 
could thus not be attacked on the grounds of CUE.  In 
Dittrich v. West, the Federal Circuit reaffirmed Donovan in 
the context of a CUE claim subsequent to the enactment of the 
Revision of Veterans' Benefits Decisions Based on Clear and 
Unmistakable Error Act (CUE Act). Dittrich, 163 F.3d 1349, 
1353 (Fed.Cir.1998), aff'g 11 Vet. App. 10 (1998).  The 
Federal Circuit concluded that the Board, in reopening the 
previously denied claim and denying it again on a de novo 
basis, had rejected the same claim that had been considered 
in the earlier unappealed RO decision "after considering the 
entirety of the evidence before the [RO] in addition to some 
new and material evidence acquired in the interim" and the 
Board's decision thus "necessarily subsumed" the RO 
decision. 

Based upon the available record, the Board finds the August 
30, 1976, rating decision at issue in this case was subsumed 
by a final September 15, 1987, Board decision.  The September 
1987 Board decision considered the entirety of the record and 
rejected the same claim decided by the August 30, 1976, 
rating decision.  The present appeal based upon an 
adjudication by the agency of original jurisdiction as to CUE 
in the August 30, 1976, rating decision is prohibited as a 
matter of law.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
dismissed because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

VA law provides that a request for revision of a decision of 
the Board based on CUE may be made at any time after that 
decision is made; however, such a request must be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary.  38 U.S.C.A. 
§ 7111 (West 2002); see also 38 C.F.R. § 20.1400 (2007).  No 
such motion was submitted in this case and there is no 
indication of CUE for the Board to take up the matter upon 
its own motion.


ORDER

The appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


